 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DIMITRIC MOSLEY,                                No. 2:16-cv-0945 WBS AC P
12                      Plaintiff,
13           v.                                       ORDER
14    DR. MA, et al.,
15                      Defendants.
16

17          The court has reviewed the amended declaration of defense counsel in response to this

18   court’s order to show cause filed September 25, 2019, and notes the filing of defendants’ answer

19   to plaintiff’s complaint. Good cause having been shown, IT IS HEREBY ORDERED that the

20   order to show cause is DISCHARGED.

21   DATED: September 27, 2019

22

23

24

25

26

27

28
                                                      1
